DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Pub. No.: US 2013/0082890A1).
With respect to claims 1, 10:
Wang discloses a radio frequency (RF) aperture comprising: an interface board having a front side and a back side (fig. 7, item 570 is a Rf interface board as in parag. 0052); an array of faceted electrically conductive tapered projections having bases disposed on the front side of the interface board and extending away from the front side of the interface board (fig. 7, 8 and parag. 0032 discloses module 502 includes an egg crate array of radiating elements 508 arranged accordingly); and RF circuitry disposed at the back side of the interface board and electrically connected with aperture pixels- wherein each aperture pixel comprises a differential RF receive and/or transmit elements defined by neighboring facets of a neighboring pairs of faceted electrically conductive tapered projections of the array (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one or more transmitter and a receiver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2013/0082890A1) as applied to claim 1 above, and further in view of Howarth (10833399B1).
With respect to claims 2, 11:
The rejection of claim 1 is incorporated; Wang does not explicitly disclose a radome having tapered projection-shaped recesses; wherein the faceted electrically conductive tapered projections are disposed in the tapered projection-shaped recesses of the radome. 
	Howarth discloses a radome having tapered projection-shaped recesses; wherein the faceted electrically conductive tapered projections are disposed in the tapered projection-shaped recesses of the radome (col.5, line 40-col.6, line 37).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Howarth into the teaching of Wang for better efficiency.
With respect to claims 3, 12: 
Howarth discloses the RF aperture of claim 2 wherein the faceted electrically conductive tapered projections comprise a sheet of metal punched into the tapered projection-shaped recesses (col.8, line 15-17).  
With respect to claims 4, 14:
Howarth discloses the RF aperture of claim 1 wherein the faceted electrically conductive tapered projections are four-sided pyramids with four-fold rotational symmetry (col.6, line 23-37).  
With respect to claims 5, 15:
Howarth discloses the RF aperture of claim 4 wherein each faceted electrically conductive tapered projection further includes a square apex facet at which the four sides of the four-sided pyramid meet (col.11, line 58-col.12, line 9).
With respect to claims 6, 16: 
Howarth discloses the RF aperture of claim 1 wherein the faceted electrically conductive tapered projections are one of 2Serial No. 17/141,796 four-sided pyramids with two-fold rotational symmetry; six-sided hexagonal pyramids with six-fold rotational symmetry; or triangular pyramids with three-fold rotational symmetry (fig.1, item 10 discloses triangular pyramid with three rotational symmetry).  
With respect to claim 13:

Wang discloses the RF aperture of claim 10 wherein: the electrically conductive tapered projections are faceted electrically conductive tapered projections (fig.7, 8; and parag. 0052 that discloses module 502 includes an egg crate array of radiating elements 508 arranged accordingly) and the aperture pixels comprise differential RF receive and/or transmit elements defined by neighboring facets of neighboring pairs of faceted electrically conductive tapered projections (parag. 0053 discloses that an electronic module including electronic assemblies and/or components typically include RF distribution configured to interconnect one or more antenna element to one or more transmitter and a receiver).

Allowable Subject Matter

Claims 7-9 allowed.

Claims 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649